NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             SELENA T., Appellant,

                                         v.

         DEPARTMENT OF CHILD SAFETY, A.T., C.M., Appellees.

                              No. 1 CA-JV 17-0527
                                FILED 5-31-2018


            Appeal from the Superior Court in Maricopa County
                              No. JD530315
                The Honorable Janice K. Crawford, Judge

                                   AFFIRMED


                                    COUNSEL

Maricopa County Public Advocate, Mesa
By David C. Lieb
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Jennifer L. Holder
Counsel for Appellee Department of Child Safety
                          SELENA T. v. DCS, et al.
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Paul J. McMurdie delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge David D. Weinzweig joined.


M c M U R D I E, Judge:

¶1           Selena T. (“Mother”) appeals the superior court’s order
terminating her parental rights to A.T. and C.M. (“the Children”). For the
following reasons, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2           Mother is the biological parent of A.T., born in June 2015, and
C.M., born in September 2016. 1 The Department of Child Safety (“DCS”)
took temporary custody of the Children in September 2016 after C.M. tested
positive for marijuana and methamphetamines at birth, and Mother
admitted to domestic violence and substance abuse occurring in her home.
DCS petitioned the superior court to find the Children dependent, alleging
Mother was unable to parent due to substance abuse, domestic violence,
and neglect. Mother denied the allegations in the dependency petition but
submitted the issue to the superior court, which found the Children
dependent in November 2016.

¶3            DCS provided various services to Mother, including
substance-abuse treatment, visitation, and a parental aide. Mother initially
participated in substance-abuse treatment, but after several failed tests for
marijuana and methamphetamines, she stopped participating in May 2017.
Mother also failed to attend visitation with the Children after June 2017.

¶4          In October 2017, DCS moved to terminate Mother’s parental
rights on grounds of abandonment, substance abuse, and time in
out-of-home placement. Mother failed to appear at the severance hearing
without good cause and, after DCS presented testimony from Mother’s case
manager, the superior court terminated Mother’s parental rights on the



1     Neither father of A.T. or C.M. is a party to this appeal.




                                     2
                          SELENA T. v. DCS, et al.
                           Decision of the Court

grounds of substance abuse and time in out-of-home placement. 2 Although
the superior court explained its specific findings of fact on the record at the
severance hearing, it did not recite them in the signed order dated October
27, 2017, which instead said the ruling was “based upon the findings set
forth on the record.”

¶5            Mother filed a timely notice of appeal. In her opening brief,
she did not contest the substance of the superior court’s findings, but
instead challenged the absence of specific factual findings in the signed
order as required to terminate parental rights under Arizona Revised
Statutes (“A.R.S.”) section 8-538(A) and Arizona Rule of Procedure for the
Juvenile Court (“Rule”) 66(F)(2)(a). DCS then successfully moved to
suspend the appeal to allow the superior court to enter specific findings of
fact and conclusions of law supporting the termination order, which the
court did on February 13, 2018. The appeal was then reinstated, and DCS
filed an answering brief. Mother chose not to file a reply brief. We have
jurisdiction pursuant to § 8-235(A) and Rule 103(A).

                               DISCUSSION

¶6             Mother’s opening brief only asserts the superior court’s order
terminating her parental rights to A.T. and C.M. was “invalid” because it
failed to recite the court’s oral findings of fact from the severance hearing
as required by § 8-538(A) and Rule 66(F)(2)(a).

¶7            The superior court must make two findings before it may
sever a parent’s rights: (1) that DCS proved by clear and convincing
evidence one or more of the statutory grounds for termination; and (2) that
termination of the parent-child relationship is in the best interests of the
child by a preponderance of the evidence. A.R.S. § 8-537(B); Ariz. R.P. Juv.
Ct. 66(C); Shawanee S. v. ADES, 234 Ariz. 174, 176–77, ¶ 9 (App. 2014). By
statute, those findings must be specified in the superior court’s order
terminating a parent’s rights. A.R.S. § 8-538(A); see also Logan B. v. DCS,
1 CA-JV 17-0327, 2018 WL 2356128, at *1, ¶ 1 (Ariz. App. May 24, 2018);
Ruben M. v. ADES, 230 Ariz. 236, 240, ¶ 21 (App. 2012). However, we need
not decide whether the lack of findings in the original order was reversible
error.




2     The superior court found DCS had not proven abandonment by clear
and convincing evidence.



                                      3
                          SELENA T. v. DCS, et al.
                           Decision of the Court

¶8            The original order terminating Mother’s parental rights did
not state findings supporting the grounds for termination. That order,
dated October 27, 2017, summarily stated each of the grounds for
termination required under § 8-533(B)(3), (B)(8)(a), and (B)(8)(b). While the
superior court referenced specific facts on the record at the termination
hearing, § 8-538(A) and Rule 66(F)(2)(a) require those findings be part of the
order terminating a parent’s rights. See Logan B., 2018 WL 2356128, at *1,
¶ 1; Ruben M., 230 Ariz. at 240, ¶ 21.

¶9             It is undisputed that the court has now made the findings
necessary to terminate Mother’s parental rights. DCS appropriately asked
this court to suspend the appeal while it filed proposed findings of fact and
conclusions of law in support of the court’s order. Once the court signed
and filed those findings and conclusions on February 13, 2018, the order
complied with § 8-538(A) and Rule 66(F)(2)(a). The court found Mother had
a history of substance abuse; C.M. tested positive for marijuana and
methamphetamines at birth; Mother failed several drug tests after removal,
including just days before the termination hearing; and Mother completed
neither the substance-abuse program nor other services. The court also
found the Children’s foster home placement was meeting all their needs
and willing to adopt them, which would provide them with a safe home,
free from substance abuse. Any error with the original order has been
cured.

¶10           We hold the findings to be sufficient and therefore affirm the
superior court’s order terminating Mother’s parental rights to A.T. and
C.M. See Ruben M., 230 Ariz. at 241, ¶ 25 (we only require the findings of
fact and conclusions of law to be “sufficiently specific to enable the
appellate court to provide effective review”); Crystal E. v. DCS, 241 Ariz.
576, 577–78, ¶ 5 (App. 2017) (this court can affirm a severance on any one
of the grounds found by the superior court).

                               CONCLUSION

¶11           Affirmed.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA


                                         4